Citation Nr: 0739338	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  01-05 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to an increased rating for residuals of an 
injury to the left medial meniscus with traumatic arthritis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee with limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2000, the RO concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability.  In 
addition, the RO denied an increased rating for residuals of 
an injury to the medial meniscus of the left knee with 
traumatic arthritis.  A September 2002 rating decision denied 
service connection for a hip disability.  In a rating action 
dated in August 2005, the RO granted service connection for 
arthritis of the left knee, and assigned a noncompensable 
evaluation.  

When this case was previously before the Board in August 
2006, the right knee claim was reopened, and remanded, for 
additional development and adjudication on the merits.  The 
left knee and bilateral hip disabilities were also remanded 
for additional development of the record.  

The veteran was scheduled to testify at a hearing at the RO 
before a Veterans Law Judge in May 2006, but failed to report 
for the hearing.

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, residuals of an injury to the left medial 
meniscus with traumatic arthritis and for arthritis of the 
left knee.

2.  There is no competent medical evidence linking the 
veteran's bilateral hip disability, including arthritis, 
which had its onset many years after service, to service or a 
service-connected disability.

3.  There is no clinical evidence of instability of the left 
knee, and the limitation of flexion is not more than slight.

4.  Arthritis of the left knee is manifested by limitation of 
extension less than 15 degrees.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service; may not be presumed to have 
been so incurred or aggravated; and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left medial meniscus with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260 (2007).

3.  An initial evaluation in excess of 10 percent for 
arthritis of the left knee with limitation of extension is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2002 and March 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The July 2002 letter and a September 2004 letter provided the 
requisite information concerning the claim for service 
connection.  In addition, March, April and August 2006 
letters advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, private and VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection-bilateral hip disability 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has been granted service connection for bilateral 
hearing loss, evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; residuals of an injury to 
the left medial meniscus with traumatic arthritis, evaluated 
as 10 percent disabling; and for arthritis of the left knee, 
evaluated as 10 percent disabling.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  During the July 2002 
VA examination, the veteran asserted that he injured his left 
hip in a motor vehicle accident in service.  X-ray studies 
revealed osteoarthritis of each hip.  The pertinent diagnosis 
was injury to the hip secondary to a motor vehicle accident.  
The Board observes that the examiner commented that the hip 
was injured in the accident in service and that it was likely 
that the veteran's hip condition was the result of service 
trauma.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical findings.  In 
this regard, the Board points out that the service medical 
records contain no complaints or findings referable to the 
hips.  There was no indication of any hip problem on the 
separation examination in January 1946.  The Board concedes 
that the veteran has arthritis of the hips, but there is no 
medical evidence suggesting that this was present during 
service or for many years thereafter.

The Board acknowledges the opinion of the VA examiner in July 
2002 that a hip condition was the result of an in-service 
motor vehicle accident.  It must be observed, however, that 
this opinion was apparently made without the examiner having 
reviewed the record.  In January 2003, the VA physician 
prepared an addendum to his examination report.  He stated 
that he reviewed the veteran claims folder, and noted that it 
revealed that the veteran had head and left knee injuries in 
service in a motor vehicle accident.  He added that the 
veteran had a medial meniscus tear of the left knee.  
Accordingly, he advised that his July 2002 note regarding the 
onset of the veteran's hip problem should be disregarded.  

With respect to the claim for service connection on a 
secondary basis, the Board emphasizes that there is no 
competent medical evidence linking the veteran's bilateral 
hip disability, to include arthritis, to a service-connected 
disability.  Following the July 2002 VA examination, the 
examiner concluded that it was not likely that the veteran's 
left knee condition caused a hip condition.  

The same conclusion was reached following the January 2007 VA 
examination of the joints.  The pertinent diagnosis was 
degenerative joint disease of the hips.  The examiner 
commented that he found no significant link from the 
veteran's service-connected left knee disability to the 
degenerative joint disease of the hips.  He added that a knee 
disorder usually does not lead to degenerative joint disease 
of the hips, but that weight and age often lead to 
degenerative joint disease in the hips.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral hip disability.  The only 
evidence supporting this claim consists of the veteran's 
statements and an opinion from a VA physician that was 
subsequently discounted after that examiner reviewed the 
claims folder.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's allegations regarding the etiology 
of his bilateral hip disability.  

	II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
Diagnostic Code 5261.


A.  Residuals of an injury to the left medial meniscus with 
traumatic arthritis

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When examined by the 
VA in July 1999, there was slight tenderness at the medial 
and lateral joint lines, and a positive patellofemoral 
grinding test.  The July 2002 VA examination also 
demonstrated tenderness at the medial joint line.  Private 
medical records show that the veteran was seen in 2004 for 
complaints of left knee pain.  The range of motion of the 
left knee in March 2004 was from 10 to 60 degrees, without 
pain, and then from 60 to 110 degrees with pain.  An audible 
crepitance was noted and there was popliteal swelling.  The 
most recent VA examination, conducted in January 2007, again 
showed mild crepitus, and limitation of motion of the left 
knee.  

The evidence against the veteran's claim includes the 
findings on examinations.  The veteran has been examined by 
the VA in July 1999, July 2002 and again in January 2007.  
There was no clinical evidence of instability on any of these 
examinations.  The Board notes that drawer sign was negative 
in July 1999; Lachman's test was negative in July 2002; and 
McMurray's test was negative on both the July 2002 and 
January 2007 VA examinations.  The left knee was stable in 
January 2007.  Thus, there is no indication of recurrent 
subluxation or lateral instability that would warrant a 
higher rating under the provisions of Diagnostic Code 5257.  

The Board notes that the RO has also considered Diagnostic 
Code 5260 in evaluating the veteran's injury to the left 
medial meniscus.  In short, the limitation of motion in 
flexion of the left knee is not sufficient to warrant a 
compensable rating.  In this regard, the Board notes that the 
most recent VA examination revealed that flexion was to 105 
degrees.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board 
acknowledges that pain on motion was noted in VA medical 
records in 2001 and by a private physician in 2004.  While 
the January 2007 VA examination revealed pain on repeated 
flexion, there was no weakness, fatigue, incoordination or 
decreased range of motion.  The Board concludes, accordingly, 
that a higher rating is not warranted under these provisions.

In sum, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of an injury to the left medial meniscus with 
traumatic arthritis.


B.  Arthritis of the left knee with limitation of extension 

As noted above, in order to assign a higher evaluation, the 
evidence must show that extension is limited to 15 degrees.  
The Board acknowledges that extension was to 10 degrees on VA 
examination in July 1999.  However, the VA examination in 
July 2002 revealed full extension to 0 degrees.  While the 
January 2007 VA examination showed extension was to 6 
degrees, there was no pain reported.  Thus, a higher rating 
on the basis of DeLuca is not warranted at any point during 
the claim.  See DeLuca, 8 Vet. App. 202.

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his disability.  The 
Board concludes that the medical findings on examination are 
of greater probative value and that, therefore, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for arthritis of 
the left knee.  


ORDER

Service connection for a bilateral hip disability is denied.

An increased rating for residuals of an injury to the left 
medial meniscus with traumatic arthritis is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the left knee is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a right knee disability.  The Board remanded this matter 
in August 2006, in part for an opinion regarding whether any 
current right knee disability is related to his service-
connected left knee disability.  Although the requested 
opinion was obtained, the Board notes that the supplemental 
statement of the case issued in July 2007 failed to address 
the issue of service connection for a right knee disability.  

The claims folder also reflects that several opinions are 
already of record.  Following the July 1999 VA examination, 
the examiner concluded that, while the right knee disability 
was not caused by the service-connected left knee disorder, 
it was, at the present time, aggravated by it.  In an April 
2000 addendum, the same examiner commented that the veteran 
had intermittent swelling of the right knee, and that he felt 
that this was due to a weight transfer from the service-
connected left knee to the veteran's right knee.  

Following the January 2007 VA examination, it was indicated 
that 25 percent of the veteran's degenerative joint disease 
of his right knee and decreased range of motion could be 
attributed to his service-connected left knee disability.  
The examiner indicated that the veteran's inability to fully 
extend his left knee led to a similar situation on the right.  
It is not clear if he was stating that the left knee 
contributed by 25 percent to the veteran developing a 
disability in the right knee, or that the right knee was 25 
percent worse than it would otherwise have been because of 
the left knee.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The RO did not re-adjudicate the claim 
as it had been instructed to do.  Further delay, while 
regrettable, is unavoidable.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request that the 
examiner who conducted the VA examination 
in January 2007, if available, to clarify 
his opinion.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's service-connected left knee 
disability caused or aggravated 
(permanently worsened beyond normal 
progress) a right knee disability.  If 
the left knee disability aggravates the 
right knee condition, the examiner should 
quantify, if possible, the extent to 
which the right knee disability was 
aggravated by the left.  He should also 
clarify his January 2007 opinion and 
specify whether the left knee disability 
was the proximate cause for the right 
knee disability.  In addition, he should 
clarify whether his previous opinion 
meant that the left knee contributed by 
25 percent to the development of 
arthritis in the right knee, or that the 
right knee is 25 percent worse than it 
otherwise would have been because of the 
left knee disability.  The examiner 
should set forth the rationale for any 
opinion expressed, and he should address 
the previous opinions of record.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner.  If the 
examiner who conducted the January 2007 
VA examination is unavailable, the 
veteran should be scheduled for a VA 
orthopedic examination, and the examiner 
is directed to address the questions set 
forth above.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


